Title: To George Washington from Thornton Washington, 6 June 1786
From: Washington, Thornton
To: Washington, George



Dr Sir
Mount Pleasant june 6th 1786

I must again trouble you respecting the two hundred acres of land whereon I now live though I fear I shall find the presant claim not so easily settled or so much to my satisfaction it is among the surveys of the Hights lately recoverd by A soot in chancery which is certain as there is many now in being within the bounds of my neighbourhood that know it of A truth. John Smith whom I doubt not but you are acquainted at least with his charackter I mean Lawyer John as he is cald who married A daughter of A certain Lewis Thomas the first Purchaser of this land now claimed by the Hights John Smith says that Lewis Thomas he knows got A Bond of hite for the security of the land and gave his for the Payment of A certain sum of money which money he beleives never was Payd and he believes from this cause after Lord Fairfax became Proprietor and there was fresh warrants or grants for lands that People thinking the title of the Hights of non Effect they were careless of any papers or conveyances from Hight though he says he thinks that Hights bond is yet in being it may be in the hands of A certain George Johnstons Executors he being dead or otherways they might have been assigned by Johnston to your brother Lawrance as he was the

Purchaser of Johnston if so I suppose it may be in your hands I understand that there is to be A meeting of the Commissioners within this month for all Persons to come and Prove their rights if you have any papers relitive to the land that will be of service Pray send them.
I am informd that the Hights are to pay for improvements I have 350 acres Ajoining those without any house free from any claim of theirs but there is A mortgage of my fathers on it which I knew not when I purchasted it of him nor indeed untill since his death though I suppose I could venture to build there his estate being able to discharge the det it not excedind 600 with about 10 or 11 years interest I have just begun adding to my house the frame hauled if I must move it to my own land and begin A fresh I have but little time to get shelterd from the weather as I am informed we are to be turnd out of possesion 1st day of January if this must be the case your kind offer of procuring me A workman will be if possible more acceptable. offer my Respects to Your Lady I remain Sir with Esteem Yours

Thornton Washington

